Per Curiam.
The above case was consolidated, for the purposes of trial, with another one pending between the same parties, and involving like issues. They were argued together in this court. We have affirmed the judgment under review in the case with which the present one was consolidated, and have expressed the reasons which led us to take that course in an opinion *630already reported ante p. 446. For the same reasons we affirm the judgment now before us!
' For 'affirmance — This Chief Justice, Garrison, Swayze, Trenohard, Voori-iees, Minturn, Kalisoh, Bogert, Vre-DENBURGH, CONGDON, WHITE, TrEAOY, JJ. 12.
For reversal — ÜSTone.